J-A25029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 DEREK JAMES HENNINGER                    :
                                          :
                    Appellant             :   No. 420 MDA 2020

           Appeal from the PCRA Order Entered February 3, 2020
   In the Court of Common Pleas of Lebanon County Criminal Division at
                     No(s): CP-38-CR-0000060-2018

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 DEREK JAMES HENNINGER                    :
                                          :
                    Appellant             :   No. 421 MDA 2020

           Appeal from the PCRA Order Entered February 3, 2020
   In the Court of Common Pleas of Lebanon County Criminal Division at
                     No(s): CP-38-CR-0001684-2018


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY OLSON, J.:                            FILED MARCH 01, 2021

      Appellant, Derek James Henninger, appeals from the order entered on

February 3, 2020, dismissing his first petition pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      We briefly summarize the relevant facts and procedural history of this

case as follows. From our review of the certified record, on January 6, 2019,

Appellant entered into a written “global [guilty] plea on [docket numbers]
J-A25029-20



CR-60-2018 and CR-1684-2018[1] of [one] to [two] years [of incarceration];

[compliance with a] drug and alcohol evaluation []; restitution if requested;

[prohibition from] Walmart; concurrent to any other sentence.” Negotiated

Plea Agreement, 1/6/2019, at 6. On January 8, 2019, the trial court held a

guilty plea hearing. The court confirmed the plea agreement on the record,

stated that Appellant was entitled to credit for time-served, and entered an

order sentencing Appellant in accordance with the plea agreement.

       On October 23, 2019, Appellant filed a timely pro se PCRA petition and

the PCRA court appointed counsel to represent Appellant. Appellant raised

the following claims before the PCRA court:

       After being sentenced, Appellant was informed by the
       Pennsylvania Department of Corrections that his current
       incarceration was not counting toward his current charges under
       docket numbers CP-38-CR-60-2018 and CP-38-CR-1684-2018,
       but was instead counting against [sentences for parole violations
       he incurred on two, unrelated criminal matters]. Therefore,
       Appellant's current time incarcerated is being applied to his parole
       violations and not towards his sentence for dockets
       CP-38-CR-60-2018 and CP-38-CR-1684-2018. Appellant will not
       begin to serve his negotiated one (1) to two (2) year sentence
       until approximately August 14, 2020 according to the Department
       of Corrections. Appellant believed that his negotiated global guilty
       plea ran concurrent with any other sentence he was serving,
       including the time for his parole violations. [As such], Appellant
       filed a PCRA [p]etition requesting his sentence be modified and
       that he be re-sentenced to receive credit for time served in
       accordance with his global plea agreement.
____________________________________________


1 The Commonwealth, at docket number CR-60-2018, charged Appellant with
various drug-related offenses arising out of a vehicular traffic stop. At docket
number CR-1684-2018, the Commonwealth charged Appellant with various
crimes for a retail theft at Walmart. Appellant was on parole at the time he
committed these offenses.

                                           -2-
J-A25029-20



Appellant’s Brief, at 6-7 (record citations omitted).

       On January 14, 2020, the PCRA court entered an order giving Appellant

notice of its intent to dismiss Appellant’s PCRA petition without an evidentiary

hearing pursuant to Pa.R.Crim.P. 907. In its dismissal order, the PCRA court

offered the following rationale for refusing collateral relief:

       Under Pennsylvania law, [Appellant] is required to prove by a
       preponderance of the evidence that the circumstances make it
       likely that the alleged unlawful inducement [of the plea] caused
       [Appellant] to plead guilty and [that he] is innocent. In his current
       [PCRA p]etition, [Appellant] does not plead or prove his
       innocence, which causes his claim to be waived. Further, his
       sentence does not exceed the statutory maximum, and there
       would be no purpose served by any further proceeding.

PCRA Court Order, 1/14/2020, at 1. Appellant filed a counseled response to

the PCRA court’s Rule 907 notice on January 30, 2020.

       On February 3, 2020, the PCRA court entered an order, and

accompanying opinion, denying Appellant’s PCRA petition.            These timely

appeals followed.2

       On appeal, Appellant presents the following issues for our review:

       A. Should Appellant have his sentence modified and be
          resentenced in accordance with his plea agreement, as
          Appellant’s plea agreement [provided that his sentences at

____________________________________________


2 On March 3, 2020, counsel for Appellant filed two separate notices of appeal,
one at each docket number, CR-60-2018 and CR-1684-2018. On the same
day, Appellant filed concise statements of errors complained of on appeal
pursuant to Pa.R.A.P. 1925(b) at each docket. On March 9, 2020, the PCRA
court entered an order pursuant to Pa.R.A.P. 1925(a) relying upon its earlier
decision filed on February 3, 2020. By per curiam order entered on March 24,
2020, this Court sua sponte consolidated the appeals pursuant to Pa.R.A.P.
513.

                                           -3-
J-A25029-20


         docket numbers CR-60-2018 and CR-1684-2018 would run
         concurrently] with all other counts and sentences?

      B. Should Appellant be re-sentenced and be afforded credit for
         time served in accordance with his plea agreement, as
         Appellant’s plea agreement [provided that his sentences at
         docket numbers CR-60-2018 and CR-1684-2018 would run
         concurrently with all other counts and sentences]?

Appellant’s Brief at 4 (complete capitalization omitted).

      Appellant’s issues are inter-related and we briefly summarize them.

“Appellant believed that [sentences imposed pursuant to] his negotiated

global guilty plea [would run concurrently] with any other sentence he was

serving, including the time [he was required to serve] for his parole

violations.”   Id. at 7.   Appellant claims the Pennsylvania Department of

Corrections notified him that the time he has spent in custody would not count

toward the     sentences    imposed at   docket numbers        CR-60-2018   and

CR-1684-2018.      Id.     He claims that, according to the Department of

Corrections, the time he has spent in prison counts only against the back time

sentences imposed for his parole violations. Id. Appellant contends that his

“parole violations are intertwined with his recent charges and are a result of

those charges[, and therefore,] when [the trial court] told [Appellant] at his

sentencing hearing that his sentence[s] would run concurrent with all other

counts and sentences, the broad language must be construed that Appellant's

back time would be served concurrently [with the sentences imposed at

docket numbers CR-60-2018 and CR-1684-2018].”               Id. at 14. Appellant

asserts that because he is entitled to the full benefit of his bargain with the

Commonwealth, he is entitled to modification of the sentences imposed at

                                     -4-
J-A25029-20



docket numbers CR-60-2018 and CR-1684-2018. Id. Appellant concludes

that he has not yet received the credit for time served to which he is entitled.

See id. at 15-16.

      We apply the following standard of review:

      Our standard of review of a trial court order granting or denying
      relief under the PCRA calls upon us to determine whether the
      determination of the PCRA court is supported by the evidence of
      record and is free of legal error. The PCRA court's findings will not
      be disturbed unless there is no support for the findings in the
      certified record.

Commonwealth v. Heredia, 97 A.3d 392, 394 (Pa. Super. 2014).

      In order to be eligible for relief under the PCRA, a petitioner must plead

and prove that his conviction or sentence resulted from one or more of the

following:

      (i) A violation of the Constitution of this Commonwealth or the
      Constitution or laws of the United States which, in the
      circumstances of the particular case, so undermined the truth-
      determining process that no reliable adjudication of guilt or
      innocence could have taken place.

      (ii) Ineffective assistance of counsel which, in the circumstances
      of the particular case, so undermined the truth-determining
      process that no reliable adjudication of guilt or innocence could
      have taken place.

      (iii) A plea of guilty unlawfully induced where the circumstances
      make it likely that the inducement caused the petitioner to plead
      guilty and the petitioner is innocent.

      (iv) The improper obstruction by government officials of the
      petitioner's right of appeal where a meritorious appealable issue
      existed and was properly preserved in the trial court.

      (v) Deleted.




                                      -5-
J-A25029-20


       (vi) The unavailability at the time of trial of exculpatory evidence
       that has subsequently become available and would have changed
       the outcome of the trial if it had been introduced.

       (vii) The imposition of a sentence greater than the lawful
       maximum.

       (viii) A proceeding in a tribunal without jurisdiction.

42 Pa.C.S.A. § 9543(a)(2).

       As set forth above, Appellant argues that his guilty plea was unlawfully

induced when he did not receive the benefit of his negotiated plea bargain. In

his PCRA filings, Appellant invoked Section 9543(a)(2)(iii)3 of the PCRA, as set

forth above. This Court has previously determined:

       The PCRA [] recognizes claims for relief for “[a] guilty plea
       unlawfully induced where the circumstances make it likely that the
       inducement caused the petitioner to plead guilty and the petitioner
       is innocent.” 42 Pa.C.S.A. § 9543(a)(2)(iii).           However, in
       [Commonwealth v. Lynch, 820 A.2d 728 (Pa. Super. 2003)],
       this Court made clear that, in keeping with the plain language of
       the statute, in order to seek relief for an unlawfully induced guilty
       plea, the petitioner must plead and prove “that he is innocent[.]”
       [Petitioner] does not maintain that he is innocent of the crimes
       charged. Consequently, any intended argument under subsection
       (a)(2)(iii) is waived.



____________________________________________


3   Appellant also pled that he received “a sentence greater than the lawful
maximum” under 42 Pa.C.S.A. § 9543(a)(2)(vii). The PCRA court determined
that “his sentence does not exceed the statutory maximum.” PCRA Court
Order, 1/14/2020, at 1. Appellant does not challenge that determination on
appeal and we find this claim waived. Commonwealth v. Johnson, 985
A.2d 915, 924 (Pa. 2009) (“[W]here an appellate brief fails to provide any
discussion of a claim with citation to relevant authority or fails to develop the
issue in any other meaningful fashion capable of review, that claim is
waived.”).



                                           -6-
J-A25029-20



Commonwealth v. Barndt, 74 A.3d 185, 192 n.9 (Pa. Super. 2013)

(emphasis added).        Here, as the PCRA court properly determined, Section

9543(a)(2)(iii) requires a petitioner to plead and prove his innocence, in

addition to pleading and proving an unlawfully induced guilty plea.            Upon

review of the record, Appellant has never asserted his innocence.4

Accordingly, Appellant waived his claim under Section 9543(a)(2)(iii) and the

PCRA court properly denied Appellant relief.

       Order affirmed.




____________________________________________


4  We note that a petitioner need not assert innocence with regard to
assertions of ineffective assistance of plea counsel pursuant to 42 Pa.C.S.A.
§ 9543(a)(2)(ii). See Barndt, 74 A.3d at 192 n.9 (“in keeping with the plain
language of the [PCRA] statute, in order to seek relief for an unlawfully
induced guilty plea, the petitioner must plead and prove “that he is innocent,”
a requirement that does not apply to assertions of ineffective assistance of
plea counsel”), citing Lynch, 820 A.2d at 731–732. In this matter, however,
Appellant has not raised a claim asserting plea counsel’s ineffectiveness. As
our Supreme Court has determined:

       It is a settled principle of appellate review, of course, that courts
       should not reach claims that were not raised below. See Pa.R.A.P.
       302(a). The principle applies to PCRA appeals no less than to other
       appeals. A corollary of this salutary restriction is that courts
       generally should not act sua sponte to raise claims or theories that
       the parties either did not raise below or failed to raise in their
       appellate pleadings. [Our Supreme] Court has consistently held
       that an appellate court cannot reverse a trial court judgment on a
       basis that was not properly raised and preserved by the parties.
       Where the parties fail to preserve an issue for appeal, the Superior
       Court may not address that issue sua sponte.

Commonwealth v. Colavita, 993 A.2d 874, 891 (Pa. 2010) (case citations
omitted).

                                           -7-
J-A25029-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/01/2021




                          -8-